Title: To George Washington from Harriot Washington, 10 July 1794
From: Washington, Harriot
To: Washington, George


               
                  
                  Fredericksburg [Va.] July 10, 1794
               
               I now take up my pen to return my most grateful thank’s my Honor’d Uncle, for his letter and the money he was so obleiging as to send me, you may rely on it that I will not purchase any
                  
                  thing I am not in want of, and Aunt Lewis shall be a jud[g]e of that.
               We were very much distress’d to hear of the accident you met with, on your way to Mt Vernon but hope my dear Uncle has entirely recovered before this.  Aunt Lewis’s family has been very sick all the summer and still continue’s to be so.
               Aunt Lewis join’s me in love to you and Aunt Washington. I am my Honor’d Uncle Your affectionate Neice.
               
                  Harriot Washington
               
            